UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: XUNNA INFORMATION TECHNOLOGY (Exact name of registrant as specified in its charter) 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Tel: Xunna@xunna.com (Address of principal executive offices) Nevada 45-0963567 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Agent For Service: How2gopublic.com 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 Phone: +1 (775) 851-7397 Fax: +1 (775) 201-8331 Securities registered under Section 12(b) of the Exchange Act: Title of each class none Securities registered under Section 12(g) of the Exchange Act: Title of each class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. There are 13,000,000 common shares issued and outstanding as of September 4, 2012 PART I Item 1. Business GENERAL INFORMATION ABOUT OUR COMPANY We were incorporated in Nevada March 22, 2011 and our year end is June 30. OUR BUSINESS We plan to provide small-size enterprises with Internet building services, including website development and design, market analysis and general commercial services such as business planning and accounting support for start-up Internet companies. The future of our company depends on our ability to market the services, which require detailed planning of the services we offer so that it satisfies customer demands without causing unnecessary cost and expenses. Our operating performance is also affected by our ability of adjusting price to promote newly introduced services or to be more competitive.The Company has not conducted business operations nor had revenues from operations since its inception. WHERE YOU CAN FIND US Our offices are located at: Agent for service XUNNA INFORMATION TECHNOLOGY 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Tel: Xunna@xunna.com DESCRIPTION OF OUR BUSINESS XUNNA INFORMATION TECHNOLOGY INC. was incorporated on March 22nd, 2011 in the state of Nevada. Xunna has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings. Since becoming incorporated, Xunna has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Xunna is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. 1 GENERAL INFORMATION ABOUT OUR COMPANY We plan to provide small-size enterprises with Internet building services, including website development and design, market analysis and general commercial services such as business planning and accounting support for start-up Internet companies. The future of our company depends on our ability to market the services, which require detailed planning of the services we offer so that it satisfies customer demands without causing unnecessary cost and expenses. Our operating performance is also affected by our ability of adjusting price to promote newly introduced services or to be more competitive. At this time there are no governmental restrictions or regulations that would affect our planned operations. The fast growing Chinese economy presents growth opportunities for a large number of small businesses. Accordingly, small businesses have a continuingly increased demand for Web development and marketing services. While most e-commerce service providers target large-and-medium-size companies, we intend to build a business network where we save project cost and are more competitive in price of web development services. We expect to work with other service providers to provide bundled Internet and commercial services at a reasonable price. However, we cannot ensure our cost will be lower than other service providers, nor can we guarantee we can coordinate well with other service providers to offer bundled services. The growth of our services requires substantial investment of resources. INDUSTRY BACKGROUND Our focus is on small businesses that need to have their first Internet platform developed. We will offer “ladder” services to those companies – starting with developing small simple websites and expanding to website upgrading and on-line marketing. Of our target customers who need all but one web platform, we prefer those who are ready to rely on the Internet for most of their business. Generally, this type of customers is expected to need one of the following services: E-Commerce Database-driven websites; Dynamic content and website functions Active online web marketing. Market Demand Small businesses have maintained their demand for Internet services for many years. In the last few years, they start leveraging the Internet to do business at a stunning speed like start-ups. They have a preference for Internet platform like never before. We are aware of demand for dynamic, high-end, customized services dedicated to small businesses. In contrast, most of our competitors customize services to large companies while offering uniform “apply-to-all” services to small companies. Although small businesses have realized the necessity of Internet platform, most companies have no idea about where to start it, what to cost and how to generate profit. Through our continued discussions with small and mid-size company owners, we understand it is a matter of “when” to make the best use of Internet advantages, not “if”. 2 Market Trend One of the important trends is the market is directed towards active Internet and web marketing. While many small companies are on the way to establish an Internet platform, other small businesses with existing platforms are looking for more options to grow. We believe businesses, small ones in particular, will start exploring more ways to drive traffics to visit their sites in the years to come. Another trend to note is integration of daily work into website and the Internet. For instance, most large-size companies have begun handling office work via Internet. We believe most small businesses will come to realize benefit of the strategy – time and capital savings. Marketing Strategy We begin with marketing and selling to Beijing and its surrounding areas. Our goal is to radiate to all over China. We hope to be positioned to be an Internet and business service provider dedicated to offering high-end services to small businesses. We will target small-size business or mom-and-pop shop owners expecting to accomplish their business plans via the Internet. With our quality services, we hope to allow business owners to look into different kinds of Internet advertisement and find out by themselves why it is worthwhile to invest into a website and an e-commerce solution. PRINCIPAL SERVICES AND THEIR MARKETS We plan to provide small businesses with bundled full-service Internet solutions. The Internet services we will offer include: Design and development; and Marketing and analysis. Development of E-Commerce. The future of our company depends on our ability to market the services, which requires detailed planning of the services we will offer so that it satisfies customer demands without causing unnecessary cost and expenses. Our operating performance will also be affected by our ability of adjusting price to promote newly introduced services or to be more competitive. We cannot guarantee the services work well. Nor can we be assured our pricing structure would allow us a reasonable profit margin. Website marketing and analysis: After we set up a website for our customers or import our design into a new customer’s existing site, we will analyze and test the website against a host of established criteria in terms of aesthetics, scalability, functionality, easy-to-use and major customer base. Based on the analysis, a detailed list will be provided to the customer specifying the most efficient Internet marketing tools and approaches available within the customer’s budget. Since most customers may have tight budgets, the service benefits companies that can only afford marketing efforts to certain customers. The big unknown remains to be our pricing structure and the type of client base we can develop initially. Supporting Commercial Services: Accounting, Corporate Planning, Marketing and Business Consulting: The services are offered because 1) their nature is beneficial to create and maintain extra high profitability; 2) they will facilitate our working with other service providers to expand our customer base and lock up long-term relationship with customers. 3 DISTRIBUTION METHODS Marketing Strategy We begin with marketing and selling to Beijing and its surrounding areas. Our goal is to radiate to all over China. We hope to be positioned to be an Internet and business service provider dedicated to offering high-end services to small businesses. We will target small-size business or mom-and-pop shop owners expecting to accomplish their business plans via the Internet. With our quality services, we hope to allow business owners to look into different kinds of Internet advertisement and find out by themselves why it is worthwhile to invest into a website and an e-commerce solution. The company has no products for distribution STATUS OF ANY PUBLICLY ANNOUNCED SERVICES None at this time COMPETITION Competition is tough in the fields of Internet service provision and website development. Our competitors may have a longer history of operations than us, existing customer base or website templates. We are vying for customers with many entities, including but not limited to public companies, global and regional consulting firms and local small businesses. In addition, to fund daily operations, it is possible some of our competitors are willing to offer pretty low fees for services rendered. Therefore, we may encounter difficulties in attracting new customers or be forced to lower our fees to meet our targets even if it would have a negative impact on our business planning. Similarly, in the software/technology industry, our competition includes many companies with significantly greater experience, larger client bases, and substantially greater financial resources. There are significant barriers to entry including large capital requirements and the recruitment and retention of qualified, experienced employees. We cannot assure you that we will be able to compete in any of our business areas effectively with current or future competitors or that the competitive pressures faced by us will not have a material adverse effect on our business, financial condition and operating results. DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS We currently do not have any customer or signed any sales contracts with our potential customers. PATENTS AND TRADEMARKS The Company currently has no registered patents or trademarks. 4 GOVERNMENT AND INDUSTRY REGULATION This section sets forth a summary of the most significant regulations or requirements that will or may affect our business activities in China. Under Catalogue for the Guidance of Foreign Investment Industries (“Catalogue”), there are three categories of industries to be provided for: encouragement, limitation, and prohibition. Only under prohibition category is Internet industry mentioned and there is no mention of website design and building service under Catalogue. According to The Provisions on Guiding the Orientation of Foreign Investment, the projects with foreign investment that don't fall into the categories of encouraged, restricted or prohibited projects shall be the permitted projects with foreign investment. The permitted projects with foreign investment shall not be listed. Website design and building service is not within the scope of any category under Catalogue so Xunna is allowed to enter into this industry in the PRC as foreign investor or company. Therefore, there is no requirement of licenses, consents, authorizations, sanctions, permissions, declarations, approvals, orders, registrations, clearances, annual inspections, waivers, qualifications, certificates and permits from any national, provincial or local government agency, body or any other regulator in the PRC, or restrictions or regulations, under PRC laws on the industry of website design and building in which Xunna belongs to. Under PRC company laws, for foreign investor or company to do business in the PRC, there are four categories of organizations to choose: wholly foreign owned enterprise, Sino-foreign joint enterprise, Sino-foreign cooperative enterprise, and resident office. For the first three categories, it is legal entity separately under the PRC laws and for its incorporation or formation, certain requirements have to be met such as minimum registered capital. For resident office, it is procedural paper filing requirement. As long as foreign company files paperwork with administration of industry and commerce per the instruction, it will be set for resident office to be set up in term of legal requirements under the PRC laws. According to the Regulations on Administration of Registration of Resident Offices of Foreign Enterprises (“ROFE”), Xunna may provide service to clients in the PRC through its resident office’s promotion and liaison in the PRC without incorporating legal entity or branch in the PRC. Legally, The Company’s clients will be identified in the PRC through resident office, Xunna, as foreign entity, will sign service contracts such as website design and building service contract with clients in the PRC and provide service in the US or outsource service somewhere to clients in the PRC. Clients in the PRC will directly pay Xunna in Xunna's US bank account rather than pay to its resident office. According to Notice of Direct Registration for Resident Office of Foreign Enterprises in Certain Areas, “Except for special industries, foreign enterprises’ resident offices will be registered directly with Administration of Industry and Commerce without approval.” As either Xunna or its resident office is not legal entity in the PRC, there is no material adverse effect on the general affairs, management, condition (financial or otherwise), results of operations, shareholder equity or business prospects of the Company in the PRC no matter investors for Xunna are domestic or foreign in the PRC. 5 Income Tax on Foreign Investment Enterprises Xunna is subject to income tax at a rate of 25.0% of their taxable income according to the Enterprise Income Tax Law and its Implementation Rules of People’s Republic of China. Before the implementation of the Enterprise Income Tax (“EIT”) law (as discussed below), Foreign Invested Enterprises established in the People’s Republic of China are generally subject to an EIT rate of 33.0%, which includes a 30.0% state income tax and a 3.0% local income tax. On March 16, 2007, the National People’s Congress of China passed the new Corporate Income Tax Law (“CIT Law”), and on November 28, 2007, the State Council of China passed the Implementation Rules for the CIT Law (“Implementation Rules”) which took effect on January 1, 2008. The CIT Law and Implementation Rules impose a unified EIT of 25.0% on all domestic-invested enterprises and foreign invested enterprises (“FIEs”), unless they qualify under certain limited exceptions. Therefore, nearly all FIEs are subject to the new tax rate alongside other domestic businesses rather than benefiting from the old tax laws applicable to FIEs, and its associated preferential tax treatments, beginning January 1, 2008. Value-added Tax The new Interim Regulations of the People’s Republic of China on Value-added Tax promulgated by the State Council came into effect on January 1, 2009 and its Implementation Rules promulgated by the Treasury Department of China came into effect on January 1, 2009. Under these regulation and rules, value-added tax is imposed on goods sold in or imported into the PRC and on processing, repair and replacement services provided within the PRC. Value-added tax payable in the PRC is charged on an aggregated basis at a rate of 13% or 17% (depending on the type of goods involved) on the full price collected for the goods sold or, in the case of taxable services provided, at a rate of 17% on the charges for the taxable services provided but excluding, in respect to both goods and services, any amount paid in respect of value-added tax included in the price or charges, and less any deductible value-added tax already paid by the taxpayer on purchases of goods and service in the same financial year. Business Tax The new Interim Regulations on Business Tax of the People’s Republic of China promulgated by the State Council came into effect on January 1, 2009, providing that the business tax rate for a business that provides services, assigns intangible assets or sells immovable property will range from 3% to 5% of the charges of the services provided, intangible assets assigned or immovable property sold, as the case may be except that the entertainment industry shall pay a business tax at a rate ranging from 5% to 20% of the charges of the services provided. 6 RESEARCH AND DEVELOPMENT ACTIVITIES The Company currently has no research and development activities ENVIRONMENTAL LAWS Company operations currently have no material effect on the environment. EMPLOYEES AND EMPLOYMENT AGREEMENTS Other than our officer and director, we have no full time employees. Assuming financing can be obtained, management expects to hire additional staff and employees as necessary as our business plan requires. Item 2 DESCRIPTION OF PROPERTY The Company currently uses office space donated by XIANGYING MENG, President of the company at no cost to Xunna Item 3 LEGAL PROCEEDINGS There are no lawsuits filed or pending against the Company by others, and no lawsuits filed or pending against others by the Company. There are no contingencies, sureties or guaranties in existence. Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities As of September 4, 2012, the Company has a total of 36 shareholders. Our common stock is listed for quotation on the Over-the-Counter Bulletin Board under the symbol XUNA. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. 7 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock Currently, we have 36 holders of record of our common stock. Stock Option Grants To date, we have not granted any stock options. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. 8 We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities STOCK ISSUED FOR CASH Our Security holders acquired their total 680,000 common shares by a purchase exempt from registration under Regulation S of the 1933 Act on April 5th, 2011 for a price of $.01 per common share. We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Regulation S was available because: ● None of these issuances involved underwriters, underwriting discounts or commissions; ● We placed Regulation S required restrictive legends on all certificates issued; ● No offers or sales of stock under the Regulation S offering were made to persons in the United States; ● No direct selling efforts of the Regulation S offering were made in the United States. In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: ● Access to all our books and records. ● Access to all material contracts and documents relating to our operations. ● The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. Securities Authorized for Issuance under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of June 30, 2012. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result Of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. OVERVIEW/BUSINESS OF ISSUER/ PLAN OF OPERATION We wereincorporated on March 22, 2011 in the State of Nevada and we have no subsidiaries. We have not begun operations and we have not generated any revenue. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve (12) months. Our auditors’ opinion is based on the uncertainty of our ability to establish profitable operations. The opinion results from the fact that we have not generated any revenues. Accordingly, we must raise cash from sources other than operations. Our only other source for cash at this time is investments by others in our Company. We must raise cash to implement our project and begin our operations. 10 We have no plans to change our planned business activities or to combine with another business, and we are not aware of any events or circumstances that might cause these plans to change. We have not begun operations but will begin operations when this offering is effective and initial funds are being raised. Our prospects for profitability are not favorable if you consider numerous Internet-based companies have failed to achieve profits. We have not conducted any market research into the likelihood of success of our operations or the acceptance of our products or services by the public. RESULTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2, 2, 2012 The Company has incurred losses in the years ended June 30, 2012 and 2011 in the amounts of $30,115 and $15,415, respectively, and losses since inception of $45,530 as of June 30, 2012. Further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and or private placement of common stock. LIQUIDITY We have cash assets at June 30, 2012 of $2,068. We will be reliant upon shareholder loans, private placements or public offerings of equity to fund any kind of operations. We have secured no sources of loans. We had no revenues during the year ended June 30, 2012. Going Concern The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses since inception resulting in an accumulated deficit of $45,530 as of June 30, 2012 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and or private placement of common stock. 11 Management anticipates that we will be dependent, for the near future, on additional investment capital to fund operating expenses. We intend to position the company so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that we will be successful in this or any of our endeavors or become financially viable and continue as a going concern. Off Balance Sheet Arrangements As of June 30, 2012, there were no off balance sheet arrangements. Item 7a. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to disclose this item. 12 Item 8. Financial Statements and Supplementary Data XUNNA INFORMATION TECHNOLOGY INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS JUNE 30, 2 AND FOR THE PERIOD FROM MARCH 22, 2011 (INCEPTION) THROUGH JUNE 30, 2012 13 XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Financial Statements June 30, 2012 and 2011 And For The Period From March 22, 2011 (Inception) Through June 30, 2012 Table of Contents Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Equity (Deficit) F-4F-44 Statements of Cash Flows F-5 Notes to Financial Statements F-6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Xunna Information Technology Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Xunna Information Technology Inc. (a Nevada corporation in the development stage) (the “Company”) as of June 30, 2012 and 2011, and the related statements of operations, changes in stockholders’ equity (deficit), and cash flows for the years then ended and the period from March 22, 2011 (Date of inception) to June 30, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Xunna Information Technology Inc. as of June 30, 2012 and 2011, and the results of their operations and cash flows for the period from March 22, 2011 (date of inception) to June 30, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has no revenues with which to support its cost of operations, and there are no guarantees that the Company will be able to secure financing until a source of revenue can be established. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Parsippany, New Jersey September 4, 2012 F-1 XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Balance Sheets June 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accrued expenses $ $ Total current liabilities Total liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding at June 30, 2012 - - Common stock, $0.001 par value, 75,000,000 shares authorized; 13,000,000 shares issued and outstanding at June 30, 2012 Stock subscription receivable ) ) Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. F-2 XUNNA INFORMATION TECHNOLOGY INC. (A Development Stage Company) Statements of Operations For the Years Ended June 30, Cumulative Since Inception at March 22, 2011 Revenue $
